Order for judgment affirmed. This is an action of contract for overtime services rendered by the employee to her employer. The case was referred to an auditor whose findings of fact were to be final. He found that the plaintiff was employed at a certain weekly wage and that it was agreed that she might be required to work overtime when the work required but if she did work overtime she would receive an equal amount of time off when the office schedule permitted; that she worked the amount of overtime claimed; that when the defendant denied her requests for time off on account of her overtime he then acted in the best judgment of the existing business requirements of his office; and that he was not attempting “to do her out of time off” to which the plaintiff was entitled as a result of overtime work. The plaintiff voluntarily left her employment. The auditor found for the defendant. The case was heard in the Superior Court on the auditor’s report only. There was a finding; (in effect an order for judgment) for the defendant from which the plaintiff appealed. We have examined the New York decisions submitted by both parties and fail to find anything indicating that upon the facts found by the auditor a different conclusion should be reached. His ultimate findings are expressed to be based upon all the evidence although subsidiary findings are also set forth. None of these findings is inconsistent with any subsidiary find*799ing or with the conclusion reached by him. United States Fid. & Guar. Co. v. English Constr. Co. 303 Mass. 105. Keefe v. Johnson, 304 Mass. 572. Union Old Lowell Natl. Bank v. Paine, 318 Mass. 313.
Robert B. Fraser, for the plaintiff.
Donald R. Anderson, for the defendant.